UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6527


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

GEORGE BILLY LEE GANTT,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     G. Ross Anderson, Jr., Senior
District Judge. (8:04-cr-01013-GRA-1)


Submitted:   May 24, 2012                       Decided:   May 31, 2012


Before MOTZ and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Billy Lee Gantt, Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               George Billy Lee Gantt appeals the district court’s

order denying relief on his 18 U.S.C. § 3582(c)(2) (2006) motion

for a sentence reduction.           We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated    by    the   district    court.         United   States    v.    Gantt,   No.

8:04-cr-01013-GRA-1 (D.S.C. Mar. 6, 2012).                        We dispense with

oral     argument     because    the     facts    and     legal    contentions     are

adequately      presented   in     the    materials       before    the   court    and

argument would not aid the decisional process.



                                                                            AFFIRMED




                                           2